                                                                Case 2:20-bk-21022-BR        Doc 341 Filed 05/12/21 Entered 05/12/21 12:10:00         Desc
                                                                                              Main Document     Page 1 of 4



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8

                                                                  9                             UNITED STATES BANKRUPTCY COURT

                                                                 10                              CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                      LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                            Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                   Chapter 7

                                                                 14                                                  DECLARATION OF ELISSA D. MILLER,
                                                                                                                     CHAPTER 7 TRUSTEE, IN SUPPORT OF
                                                                 15                                                  STIPULATION AUTHORIZING THE
                                                                                                                     RELEASE OF DISPUTED COSTS TO
                                                                 16                                   Debtor.        CLIENTS

                                                                 17                                                  [No Hearing Required]

                                                                 18

                                                                 19           I, Elissa D. Miller, declare:

                                                                 20           1.     I am the duly appointed Chapter 7 Trustee in the bankruptcy case of Girardi

                                                                 21 Keese. I am also a partner at the law firm SulmeyerKupetz, a Professional Corporation.

                                                                 22 I know each of the following facts to be true of my own personal knowledge, except as

                                                                 23 otherwise stated and, if called as a witness, I could and would competently testify with

                                                                 24 respect thereto. I make this declaration in support of the Stipulation Authorizing the

                                                                 25 Release of Disputed Costs to Clients (the "Stipulation") . Unless otherwise defined in this

                                                                 26 declaration, all terms defined in the Stipulation are incorporated herein by this reference.

                                                                 27           2.     On December 18, 2020, an involuntary chapter 7 bankruptcy petition was

                                                                 28 filed against Girardi Keese ("Debtor"). As of the filing of the involuntary petition, Debtor


                                                                      2867487.2                                     1                                DECLARATION
                                                                Case 2:20-bk-21022-BR       Doc 341 Filed 05/12/21 Entered 05/12/21 12:10:00           Desc
                                                                                             Main Document     Page 2 of 4



                                                                  1 was counsel of record in a significant number of matters which were undertaken on a

                                                                  2 contingency basis.

                                                                  3           3.    The petitioning creditors moved for the appointment of an interim trustee

                                                                  4 which was granted by the Court by order entered January 5, 2021. I was appointed as

                                                                  5 the interim chapter 7 trustee on January 6, 2021. The order for relief was entered

                                                                  6 January 13, 2021 and, on the same date, I was reappointed and have been serving in

                                                                  7 that capacity since.

                                                                  8           4.    On January 1, 2021, I entered into a stipulation with the Clients entitled

                                                                  9 Stipulation Authorizing Settlement Payment to Clients and Payment of Expenses to the

                                                                 10 Estate [Docket No. 116] (the "Distribution Stipulation"), which set forth the allocation of

                                                                 11 the installment payments between the Clients and the Debtor. The Distribution
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 Stipulation was approved by order entered January 26, 2021 [Docket No. 124].
                               Costa Mesa, California 92626




                                                                 13           5.    Pursuant to the Disbursement Stipulation, the Clients and I agreed that I

                                                                 14 would reserve and hold in trust $229,663.00 from the first installment pending resolution

                                                                 15 of a dispute between the Clients and the Debtor regarding the reimbursement of certain

                                                                 16 costs and advances (the "Disputed Costs"). I am informed that the controversy over the

                                                                 17 Disputed Costs involves certain loans that were secured by the Debtor from Signal

                                                                 18 Funding to fund the litigation (the "Litigation Loan") and that the Debtor and the Clients

                                                                 19 agreed to share the obligation equally, including interest charges.

                                                                 20           6.    I am advised that the Clients have since repaid the Litigation Loan in full,

                                                                 21 and the Disputed Costs represent Debtor's share of its obligation on the Litigation Loan

                                                                 22 and should be reimbursed to the Clients.

                                                                 23           I declare under penalty of perjury under the laws of the United States of America

                                                                 24 that the foregoing is true and correct to the best of my knowledge.

                                                                 25                            12
                                                                              Executed on this _____ day of May, 2021, at Los Angeles, California.

                                                                 26

                                                                 27
                                                                                                                ELISSA D. MILLER
                                                                 28


                                                                      2867487.2                                     2                                DECLARATION
       Case 2:20-bk-21022-BR                      Doc 341 Filed 05/12/21 Entered 05/12/21 12:10:00                                       Desc
                                                   Main Document     Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF ELISSA D. MILLER, CHAPTER 7
TRUSTEE, IN SUPPORT OF STIPULATION AUTHORIZING THE RELEASE OF DISPUTED COSTS TO CLIENTS will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 May 12, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) May 12, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

 The Honorable Barry Russell
 U.S. Bankruptcy Court
 Roybal Federal Building
 255 E. Temple Street, Suite 1660
 Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ____ , I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 12, 2021                              Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                     Doc 341 Filed 05/12/21 Entered 05/12/21 12:10:00                                       Desc
                                                   Main Document     Page 4 of 4




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Kyra E Andrassy kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
•Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
•William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
•Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
•Richard D Buckley richard.buckley@arentfox.com
•Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
•Jennifer Witherell Crastz jcrastz@hrhlaw.com
•Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
•Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
•Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Richard W Esterkin richard.esterkin@morganlewis.com
•Timothy W Evanston tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
•Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
•James J Finsten , jimfinsten@hotmail.com
•Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
•Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
•Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
•Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
•Steven T Gubner sgubner@bg.law, ecf@bg.law
•Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
•Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
•Razmig Izakelian razmigizakelian@quinnemanuel.com
•Lewis R Landau Lew@Landaunet.com
•Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
•Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
•Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
•Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
•Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
•Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
•Elissa Miller (TR) CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
•Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
•Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
•Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
•Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
•David M Reeder david@reederlaw.com, secretary@reederlaw.com
•Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
•Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
•William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
•Kenneth John Shaffer johnshaffer@quinnemanuel.com
•Richard M Steingard , awong@steingardlaw.com
•Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
•Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
• United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
•Eric D Winston ericwinston@quinnemanuel.com
•Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
•Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
